     Case 3:21-cv-00361-DMS-RBM Document 3 Filed 03/02/21 PageID.33 Page 1 of 1



1
2
3
4
5
6
7                        UNITED STATES DISTRICT COURT
8                     SOUTHERN DISTRICT OF CALIFORNIA
9
10   EL CENTRO REGIONAL                       Case No.: 21cv361-DMS-MDD
     MEDICAL CENTER and
11   JEFFERSON LAROT SANTOS,                  TRANSFER ORDER
12                              Plaintiffs,
13   v.
14   ANTONY BLINKEN, in his official
15   capacity as U.S. Secretary of State
     c/o Executive Office, Office of the
16   Legal Advisor,
17                            Defendant.
18
19        IT IS HEREBY ORDERED that the above-captioned case is
20   transferred from the calendar of the Honorable Mitchell D. Dembin, to the
21   calendar of the Honorable Ruth Bermudez Montenegro.
22        IT IS SO ORDERED.
23   Dated: March 2, 2021
24
25
26
27

                                              1
                                                                      21cv361-DMS-MDD
